                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONTA JENKINS,
                                                                   OPINION AND ORDER
                                    Plaintiff,
                                                                         17-cv-25-bbc
              v.

JASEN MILLER, JAMIE GOHDE, LUCAS WEBER,
MICHAEL DITTMAN, SHAWN TOBIE,
ANDREW JEZUIT, RONALD SWENSON,
LINDSAY WALKER and CHRISTOPHER BORTZ,

                                    Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


       Pro se plaintiff Donta Jenkins is proceeding on claims that staff at the Columbia

Correctional Institution violated his rights under the Eighth Amendment in the following

ways: 1) defendants Shawn Tobie, Jasen Miller, Christopher Bortz, Ronald Swenson and

Andrew Jezuit used excessive force against plaintiff after he stated he was suicidal and placed

plaintiff in “control status” rather than “clinical observation” without any clothing, property

or bedding; and 2) defendants Lindsay Walker, Lucas Weber, Jamie Gohde and Michael

Dittman refused to provide plaintiff a mattress for 23 days. Now before the court is

defendants’ motion for summary judgment with respect to all of plaintiff’s claims. Dkt. #45.

(I have amended the caption of the complaint to reflect defendants’ full names and the

correct spelling of their names). For the reasons explained below, I am granting defendants’

motion for summary judgment.



                                                 1
       From the parties’ proposed findings of fact, I find the following facts to be undisputed

unless otherwise noted.




                                   UNDISPUTED FACTS

                                        A. The Parties

       Plaintiff Donta Jenkins is currently incarcerated at the Waupun Correctional

Institution. However, during all of the events at issue in this lawsuit, he was incarcerated

at the Columbia Correctional Institution, where defendants worked in the following

positions: defendant Michael Dittmann as the warden, defendant Lucas Weber as the

security director, defendant Jamie Gohde as the health services unit manager, defendant

Jasen Miller as a captain, defendant Lindsay Walker as a unit manager and defendants

Shawn Tobie, Christopher Bortz, Ronald Swensen and Andrew Jezuit as correctional officers.




                                      B. Cell Extraction

       During the evening of July 5, 2016, while defendant correctional officer Tobie was

working at his assigned post in the restrictive housing unit, he observed a large amount of

urine coming from plaintiff’s cell and saw feces smeared on the window of the cell. Plaintiff

was told to clean up the urine and feces. A short time later, Tobie returned to plaintiff’s cell

and found that plaintiff had covered the trap with his mattress and was not responding to

the unit staff’s orders to remove it. (Plaintiff says he did not hear or respond to any

commands because he was having a mental breakdown and attempted to hang himself.) At



                                               2
approximately 6:45 p.m., the sergeant of the restrictive housing unit notified defendant

Captain Miller, the shift supervisor on duty at the time, who went to plaintiff’s cell. (The

parties dispute what happened when Miller went to plaintiff’s cell. Plaintiff says that he told

Miller that he was attempting to commit suicide. Miller says that he told plaintiff to take

down the mattress and come to the cell door but that plaintiff did not comply and he did not

say anything about attempting suicide.)

       Defendant Miller assembled a cell entry team consisting of defendant officers Tobie,

Bortz, Swensen and Jezuit. According to Miller, when verbal communication fails to gain

an inmate’s compliance and it is necessary to use force, a cell entry team is used to enter an

area and safely secure and control an inmate using “dynamic techniques” and restraints. The

cell entry team is made up of (1) the onsite security supervisor, who oversees the incident

and makes sure that the proper amount of force is used to maintain control; 2) a camera

operator who records the incident on video to document the incident; and (3) at least four

staff members, who wear protective equipment, such as vests, gloves, helmets and pads and

insure the safety and security of staff and the inmate. (Although plaintiff attempts to

dispute Miller’s explanation of the cell extraction procedure by accusing Miller of lying about

not hearing plaintiff threaten suicide, he admits he is unaware of the policies and procedures

used by correctional staff in these circumstances and has presented no evidence to refute

Miller’s description of these procedures.)

       Prior to entering plaintiff’s cell, defendant Miller gave a brief introduction on camera

and then escorted the cell entry team to plaintiff’s cell front. Defendants Captain Miller and



                                               3
Officer Swensen gave plaintiff additional directives to come to the door to be restrained so

he could be removed from his cell. Plaintiff did not respond. (Plaintiff again says he did not

hear or respond to any commands because he was having a mental breakdown and

attempting to hang himself.) Miller administered a burst of Oleoresin Capsicum, also known

as pepper spray, into plaintiff’s cell through the lower trap. (The parties argue about

whether the burst can be described as “short.” Defendants say that the burst lasted three

seconds. The video of the incident shows that the burst lasted no more than four seconds.)

       The officers opened the upper trap of plaintiff’s cell and gave him more directives to

come to the door, but plaintiff did not do so. Swensen was able to push the mattress over

with his baton so the officers could look inside the cell. By shining a flashlight through the

trap, the cell entry team could see plaintiff lying on the floor with what appeared be a

ligature around his neck. In his incident report, defendant Swensen notes that “Ofc. Jezuit

used his flashlight to scan the cell and inmate Jenkins was heard stating that he was hanging

himself. I reported to Capt. Miller that I could see Jenkins on the cell floor with what

appeared to be something wrapped around his neck.” Dkt. #49, exh. 3 at 9. (Miller denies

hearing or being told about plaintiff’s statements.)

       The team opened the cell door and entered the dark cell. About seven seconds passed

between the time the officers entered plaintiff’s cell and the time that one of the officers

removed a covering that plaintiff had placed on his light fixture. (Plaintiff says that while

he was lying on the floor of his cell in the dark, the four officers jumped on top of him and

one of them punched him in his side. Defendant Miller avers that he did not see any of the



                                              4
officers using unnecessary or excessive force to control plaintiff. None of the other officers

have submitted affidavits. Defendants’ actions during this time are not clear from the video

because the cell is either dark or blocked by Miller, who is standing in the doorway. Video,

dkt. #53, at 04:00-04:12.) After the light is uncovered in the cell, the video shows three

officers kneeling on the floor beside plaintiff who is lying still and quiet while another officer

is standing over them. Defendant Jezuit held plaintiff’s legs and defendant Tobie held

plaintiff’s arms while defendant Bortz removed the ligature that was tied around plaintiff’s

neck.

        After restraining plaintiff’s legs and wrists, the officers held plaintiff by the upper

arms and carried him to another area of the prison, where Jezuit removed plaintiff’s clothing

with dura-shears and staff conducted a strip search and shower of plaintiff. Plaintiff was

then brought to see a nurse, who cleared plaintiff to return to a cell. (Plaintiff says, and the

video confirms, that the nurse made statements to the effect that plaintiff should wait to

attempt suicide until he is released from prison, but these statements are not relevant to

plaintiff’s claims against the named defendants.)




                             C. Control and Observation Status

1. Prison policies

        According to Miller, a security supervisor may place an inmate in control status if the

inmate is a danger to himself or others, he exhibits disruptive or destructive behavior or he

displays behavior that is out of control. To place an inmate on control status, there must



                                                5
be a written conduct report or incident report. In control status, security staff determine the

amount of property an inmate is allowed (to prevent misuse of the items), note the reason

for the control placement and the property allowed on a DOC-112 form and conduct

wellness checks on the inmate every 30 minutes.

       Observation status is used to ensure an inmate’s safety and the safety of others if the

inmate is dangerous to himself or others. The amount of property the inmate receives is

dictated by psychological services and noted on a DOC-112 form, along with the reason for

the observation placement. While in observation status, inmates are checked by staff at least

once every 15 minutes. Inmates on control status and those on observation status have the

same access to psychological services unit staff and clinical services.

       With respect to observation status, Wis. Admin. Code Ch. DOC 311.04 states in

relevant part that

       (1) Observation for mental health purposes is an involuntary or a voluntary
       nonpunitive status used for the temporary confinement of an inmate to ensure
       the safety of the inmate or the safety of others. An inmate may be placed in
       observation for mental health purposes for one of the following reasons:

              (a) The inmate is mentally ill and dangerous to himself or
              herself or others.

              (b) The inmate is dangerous to himself or herself.

       (2) An inmate is mentally ill if there is substantial evidence that the inmate
       has a substantial disorder of thought, mood, perception, orientation or
       memory which grossly impairs judgment, behavior, capacity to recognize
       reality or ability to meet the ordinary demands of life in an institution, but
       does not include alcoholism.




                                               6
       (3) An inmate is dangerous if there is a substantial probability that the inmate
       will cause physical harm to himself or herself or others as manifested by any
       of the following:

                                          *   *    *

              (b) The reasonable belief of others that violent behavior and
              serious physical harm is likely to occur because of a recent overt
              act, attempt or threat to do such physical harm.

              (c) Serious self-destructive behavior or a threat of such behavior.




2. Plaintiff’s placement in control status

       At 7:30 p.m. on July 5, 2016, defendant Miller decided to place plaintiff in control

status in the restrictive housing unit. Miller briefed the on-call psychologist, Dr. Maria

Gambaro, who agreed with Miller’s assessment that clinical observation placement status was

not warranted. According to Dr. Gambaro, observation placement is appropriate for a

genuine suicide attempt or act of self harm. Although she does not recall the July 2016

incident, she avers that she was able to conclude from a review of the incident reports that

plaintiff was not attempting self-harm or suicide because the ligature did not cut off his

circulation or restrict his breathing.

       Plaintiff was not allowed any property when he entered control placement. He was

placed naked in the cell, which had only a steel bunk and no mattress. (Plaintiff says that

the cell was cold and that staff did not conduct regular wellness checks, but the observation

log shows that a check occurred about every 30 minutes. Defendants say that they gave

plaintiff a security smock around midnight and this fact is noted on the observation log, but



                                              7
plaintiff says that he did not receive one.) Plaintiff was removed from control status at

approximately 2:45 a.m. on July 6, 2016.




                                  D. Mattress Restriction

       According to defendant Weber, Security Director, security restrictions are a tool used

to protect the inmate and staff when an inmate’s behavior poses a serious risk to the health

and safety of the inmate or others. Security supervisors may place an inmate on security

restrictions based on an inmate’s negative actions or behavior. When an inmate abuses a

privilege or misuses property, that property or privilege is taken away temporarily. The

security director, his designee and medical or psychological staff must approve security

restrictions, which may be imposed only for a maximum of 30 days. Restrictions are

reviewed on an ongoing basis by a team of staff members. Modifications are made as

appropriate, including giving the inmate more property and privileges as his behavior

stabilizes or taking more privileges and property away if the inmate becomes unstable. If

there is a medical concern, security staff may need to consult with the health services unit

before placing an inmate on a security restriction.

       On July 5, 2016, Weber approved restrictions on plaintiff’s access to paper products

and a mattress for 30 days because plaintiff had misused these items to cover his trap and

window. These restrictions were lifted on July 28, 2016, after they had been in effect a total

of 23 days. Under standard prison procedures, after plaintiff was released from control

status on July 6, he again would have access to his clothing, a pillow, linens and a blanket.



                                              8
(Defendants say that plaintiff would have received a black mat to sleep on, but plaintiff says

that he never got one. Although prison records show that plaintiff was given an extra

blanket to help his shoulder, plaintiff says that he did not receive one.)

       On July 8, 2016, plaintiff received a conduct report for disobeying orders and holding

his trap and was placed on back-of-cell, lower trap and bag meal restrictions for 30 days.

The following week, plaintiff again engaged in disruptive behavior, covering his window with

feces and toilet paper, smearing feces on his cell door and window, attempting to “dash” staff

with water from his toilet and feces in a cup, attempting to flood his cell, swallowing an

unknown amount of pills and pencils and threatening to hang himself. On July 17, 2016,

Dr. Persike noted that observation status was not clinically warranted for plaintiff but

recommended that plaintiff be placed on a modified property restriction, including the

removal of all bed linens, because plaintiff had threatened to hang himself. (The parties do

not say how long the linen restriction lasted.) Security staff also continued plaintiff’s paper

products restriction and placed him on an “officer-controlled” water restriction. According

to plaintiff’s activity log, he attended recreation on July 19, 22, 24 and 27 and went to the

showers on July 16, 20, 23 and 27.

       On July 7 and July 24, 2016, plaintiff filed inmate complaints about the mattress

restriction exacerbating his back and shoulder problems. (Although plaintiff alleges in his

complaint and states in his brief that he wrote defendants Weber, Gohde (the health services

unit manager), and Walker (unit manger) about the lack of a mattress causing him pain, he

has not submitted a sworn statement or any other evidence in support of that allegation



                                               9
except for his July 24, 2016 complaint in which he refers to having written to Weber and

Walker. Weber says that he has no record of receiving any correspondence from plaintiff

on that issue. Gohde says that she did not receive or respond to any health service requests

from plaintiff in July 2016. Walker did not submit an affidavit.)

       Defendant Gohde was made aware of plaintiff’s concerns because the complaint

examiner contacted her in mid-July 2016 regarding plaintiff’s inmate complaint.         She

confirmed at that time that plaintiff had no medical contraindication to a temporary

mattress restriction but reported that plaintiff had complained of back and shoulder pain

prior to the mattress restriction and had been referred for an appointment with physical

therapy.

       Defendant Dittmann had reviewing authority over plaintiff’s inmate complaints. He

did not receive the complaint examiner’s recommendation on either of plaintiff’s complaints

until after the mattress restriction had ended.




                                         OPINION

                                    A. Excessive Force

       Plaintiff contends that defendants Tobie, Miller, Bortz, Swenson and Jezuit

responded to his expressed intent to harm himself by spraying him with a chemical agent

that caused him to “choke uncontrollably” and then held him down and punched him in the

side as they were putting handcuffs and shackles on him. To determine whether an officer

has used excessive force against a prisoner in violation of the Eighth Amendment, the court



                                             10
must consider “whether force was applied in a good faith effort to maintain or restore

discipline or maliciously and sadistically for the very purpose of causing harm.” Whitley v.

Albers, 475 U.S. 312, 320 (1986). The factors relevant to making this determination

include:

       •   the need for the application of force;

       •   the relationship between the need and the amount of force that was used;

       •   the extent of injury inflicted;

       •   the extent of the threat to the safety of staff and inmates, as reasonably
           perceived by the responsible officials on the basis of the facts known to
           them; and

       •   any efforts made to temper the severity of a forceful response.

Id. at 321.

       In Hudson v. McMillan, 503 U.S. 1, 9-10 (1992), the Supreme Court refined this

standard, explaining that the extent of injury inflicted was one factor to be considered, but

the absence of a significant injury did not bar a claim for excessive force so long as the

officers used more than a minimal amount of force. Similarly, the Court of Appeals for the

Seventh Circuit has cautioned district courts not to dismiss claims simply because the

defendant used a small amount of force; rather, the court must consider all of the relevant

factors. Washington v. Hively, 695 F.3d, 641, 642 (7th Cir. 2012). For a case to go to a

jury, the evidence must show more than a mere dispute over the existence of alternatives; it

must “support a reliable inference of wantonness in the infliction of pain.” Whitley, 475

U.S. at 323. See also Fillmore v. Page, 358 F.3d 496, 504 (7th Cir. 2004) (citing same) (at



                                             11
summary judgment plaintiff must present evidence to “support a reliable inference of

wantonness in the infliction of pain”).




1. Use of pepper spray

          The use of chemical agents is not a violation of the Eighth Amendment in and of

itself.   Agents such as pepper spray can be used in limited quantities when they are

reasonably necessary to subdue or maintain control over an inmate. Soto v. Dickey, 744

F.2d 1260, 1270-71 (7th Cir. 1984). Plaintiff contends that defendants’ use of pepper spray

was excessive because he was in the process of attempting to harm himself at the time.

However, even if using pepper spray on a subdued inmate may be excessive under some

circumstances, Abbott v. Sangamon County, Illinois, 705 F.3d 706, 727 (7th Cir. 2013)

(discussing “general proposition” that use of pepper spray on subdued individual is

excessive), courts have found that the use of chemical agents with inmates who have

threatened self-harm and are not responding to orders is constitutionally reasonable. E.g.,

Barrett v. Wallace, 570 Fed. Appx. 598, 601 (7th Cir. 2014) (“The video recording of the

cell extraction confirms that pepper spray was used only because Barrett – who was in need

of prompt medical attention after overdosing – refused to leave his cell.”); Bowers v. Pollard,

602 F. Supp. 2d 977, 988-89 (E.D. Wis. 2009), aff’d, 345 Fed. Appx. 191, 197 (7th Cir.

2009) (cell extraction using taser and chemical agents prompted by inmate who threatened

self-harm, covered up cell window and hid under his mattress). Prison officials may not

intentionally disregard the risk to inmates they know are at substantial risk of committing



                                              12
suicide. Rosario v. Brawn, 670 F.3d 816, 820-21 (7th Cir. 2012). Therefore, the use of

pepper spray violates the Eighth Amendment only if it is used “in quantities greater than

necessary or for the sole purpose of punishment or the infliction of pain.” Soto, 744 F.3d

at 1270-71.

       In this case, a reasonable jury would conclude that plaintiff’s behavior in this case

justified a cell extraction. Plaintiff admits that he dumped urine on the floor of his cell,

smeared feces on his window, covered his window and lighting fixture, covered the trap in

his cell door with his mattress and did not respond to staff’s orders to clean his cell or

remove    the   mattress.     Although    the    parties   dispute   whether   any   of   the

defendants—particularly Captain Miller—knew that plaintiff was attempting to hang himself

before they applied the pepper spray, none of them knew what they would find upon

entering plaintiff’s cell, and they had no information from which they could conclude that

plaintiff was unconscious or subdued at the time. The undisputed facts and the video

establish that plaintiff remained unresponsive and non-compliant. In cases like this one, in

which inmates refuse to obey orders given by prison staff, “some means must be used to

compel compliance, such as a chemical agent or physical force.” Soto, 744 F.3d 1267. See

also Kervin v. Barnes, 144 Fed. Appx. 551, 552 (7th Cir. 2005) (“This court has held that

prison guards may use chemical sprays when reasonably necessary to subdue recalcitrant

prisoners, for orders must be obeyed, and there are only so many choices available to

correctional officers when inmates refuse.”).




                                            13
       The undisputed facts and the video show that the officers used pepper spray in a

reasonable and measured manner to gain access to plaintiff’s cell. Santiago v. Walls, 599

F.3d 749, 757 (7th Cir. 2010) (to prove excessive force, inmate must show that pepper spray

was applied “maliciously and sadistically to cause harm” rather than in “good-faith effort”

to gain compliance). After Miller assembled the cell extraction team and again tried to get

plaintiff to come to his cell door and remove the mattress, Miller administered the pepper

spray in a single three to four second-long burst in an effort to extract plaintiff from his cell.

A reasonable jury would could not conclude from these facts that defendants used the pepper

spray in quantities greater than necessary or for the sole purpose of inflicting pain or

punishment. Therefore, defendants are entitled to summary judgment with respect to

plaintiff’s claim that they used excessive force in applying the pepper spray.




2. Punching plaintiff in his side

       Plaintiff contends that after defendants Tobie, Bortz, Swensen and Jezuit entered his

cell and jumped on top of him, one of them punched him in the side while he was lying on

the floor in the dark. Miller says that he did not see anything inappropriate occur, but as

the video shows, the cell was dark for a period of about seven seconds after Tobie, Bortz,

Swensen and Jezuit entered it. It is impossible to tell from the video what occurred when

the officers entered plaintiff’s cell.

       Although “[i]nitially it may appear as though this fact dispute would preclude

summary judgment,” summary judgment is “improper only if a jury reasonably could find



                                                14
excessive force based on [plaintiff’s] assertions.” Boyd v. Pollard, 621 Fed. Appx. 352, 355-

56 (7th Cir. 2015) (citing Cyrus v. Town of Mukwonago, 624 F.3d 856, 862 (7th Cir.

2010) (“[S]ummary judgment is often inappropriate in excessive force cases because the

evidence surrounding the officer’s use of force is often susceptible of different

interpretations.”)). Although Boyd is an unpublished opinion, it involves facts similar to

those in Cyrus, 624 F.3d 865, and is instructive in this case. The Boyd plaintiffs alleged that

guards used excessive force during a cell extraction when they bodyslammed Boyd onto a

concrete floor, placed him in a chokehold and hit him in the face and head. Id. at 354.

However, the defendant guard denied the allegations and a video confirmed most of the

defendant’s account, except for brief times when plaintiff was out of camera view. Id.

Recognizing that the video was inconclusive and the parties presented different versions of

the events, the court of appeals nonetheless determined “that no juror who viewed the video

could reasonably conclude—given the professional behavior of the guards and minor injury

sustained by Boyd—that the guards, when outside the camera’s view, attacked Boyd.” Id.

at 356.

       Apart from his vague allegation of being punched, plaintiff has not presented any

evidence to corroborate his contention that defendants intended to cause him harm.

Viewing the video makes it clear that the correctional officers acted in a calm and

professional manner throughout. They provided ample opportunity for plaintiff to comply

with their orders before entering the cell, exhibited a calm and controlled demeanor while

they were in plaintiff’s cell and escorting him to the shower and provided notice to plaintiff



                                              15
of what they were doing and why they were doing it. The video also reveals that a nurse saw

plaintiff immediately after the incident and did not note or report any injuries to plaintiff.

       It is entirely possible that plaintiff felt someone punch him in the dark after the

officers entered his cell, because some physical contact is bound to result when officers are

attempting to gain control of the situation. As the Court of Appeals for the Seventh Circuit

has explained, “[c]ustodians must be able to handle, sometimes manhandle, their charges,

if a building crammed with disgruntled people who disdain authority (that’s how the

prisoners came to be there, after all) is to be manageable.” Guitron v. Paul, 675 F.3d 1044,

1046 (7th Cir. 2012). Further “[e]ven if ‘it may appear in retrospect that the degree of force

authorized or applied for security purposes was unreasonable,’ an error of judgment does not

convert a prison security measure into a constitutional violation.” Id. (quoting Whitley, 475

U.S. at 319).

       Because plaintiff does not provide any compelling evidence from which a reasonable

jury could conclude that defendants acted maliciously while restraining him during the cell

extraction, I will grant defendants’ motion for summary judgment with respect to this aspect

of plaintiff’s excessive force claim as well.




                                B. Conditions of Confinement

       Plaintiff contends that he was subjected to unconstitutional conditions of

confinement because (1) defendants Miller, Tobie, Swensen, Bortz and Jezuit placed him

in control status without any clothing, bedding or property for seven hours rather than under



                                                16
clinical observation, and (2) defendants Walker, Weber, Gohde and Dittman forced him to

sleep without a mattress for 23 days.

          The Eighth Amendment guarantees prisoners “humane conditions of confinement,”

Farmer v. Brennan, 511 U.S. 825, 832 (1994), including adequate clothing and bedding.

Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016); Gillis v. Litscher, 468 F.3d 488, 493

(7th Cir. 2006). To succeed on his Eighth Amendment claim, plaintiff must establish two

things: (1) that being forced to stay in a cell without clothing, bedding or property for seven

hours and to sleep on a steel bed for 23 days was, “from an objective standpoint, sufficiently

serious that it result[ed] in the denial of ‘the minimal civilized measure of life’s necessities,’”

and (2) defendants were deliberately indifferent to the adverse conditions. Gray, 826 F.3d

at 1005.      “An official is deliberately indifferent when he is subjectively aware of the

condition or danger complained of, but consciously disregards it.” Rice ex rel. Rice v.

Corrections Medical Services, 675 F.3d 650, 665 (7th Cir. 2012). As explained below,

plaintiff has failed to satisfy these requirements as to both of his conditions of confinement

claims.




1. Control status

          Although plaintiff contends that defendants Miller, Tobie, Swensen, Bortz and Jezuit

subjected him to unconstitutional conditions of confinement by placing him in control

status, it is undisputed that only Captain Miller made this decision and recommended the

imposition of property and paper restrictions. Because there is no evidence that any of the



                                                17
other officers had any personal involvement in that decision or that they had the authority

to contradict it, they are entitled to summary judgment on this claim. Burks v. Raemisch,

555 F.3d 592, 595-96 (7th Cir. 2009) (§ 1983 limits liability to public employees who are

personally responsible for constitutional violation); Hildebrandt v. Illinois Department of

Natural Resources, 347 F.3d 1014, 1039 (7th Cir. 2003) (to be liable, defendant must have

caused or participated in constitutional violation).

       Plaintiff takes issue with the fact that Miller placed him in control status rather than

under clinical observation, but he has failed to show how this decision adversely affected

him. It is undisputed that in either control or observation status, inmates are regularly

monitored, have access to psychological services and may be subject to property restrictions.

The primary difference is that with control status, security personnel decide what property

the inmate may have, whereas in observation status that decision is made by psychological

services staff. Although plaintiff complains that he was placed in an empty cell without any

clothing, linens or other property, he has failed to present any evidence from which a

reasonable jury could conclude that observation status would have changed his property

allowances. Just before plaintiff was placed in control status, he misused linens and his

mattress in an alleged self-harm attempt. Even if the self-harm attempt was genuine, as

plaintiff contends, there is no reason to believe that observation status would have afforded

him any property, given his recent behavior. Cavalieri v. Shepard, 321 F.3d 616, 621 (7th

Cir. 2003) (“[P]risons and jails have developed procedures for dealing with prisoners who

display suicidal tendencies, such as removing items that could be used as a suicide weapon,



                                              18
like sheets or a study telephone cord, or not leaving those prisoners unattended.”). In fact,

when plaintiff threatened to hang himself about a week later, he was placed on a linen

restriction for his own safety. Further, in making his decision to place plaintiff in control

status, Miller consulted the on-call clinician, Dr. Gambaro, who agreed at that time that

plaintiff was not suicidal and that clinical observation was not warranted. Therefore,

plaintiff has failed to present sufficient evidence from which a reasonable jury could conclude

that defendant Miller acted with deliberate indifference in placing plaintiff in control status

rather than observation status.

       Plaintiff also contends that he was subjected to inhumane conditions while in control

status because he was naked and had no property or furniture. As plaintiff points out, both

this court and the Court of Appeals for the Seventh Circuit have allowed Eighth Amendment

claims involving similar conditions to proceed to trial, but these cases usually involve

deprivations that last for more than a week and also subject the prisoner to temperature

extremes or unsanitary conditions. E.g., Townsend v. Cooper, 759 F.3d 678, 687 (7th Cir.

2014) (prisoner was “completely naked, with no clothing, shoes, bedding, linens, mattress,

mail or legal materials” for periods totaling 259 days); Rice, 675 F.3d at 664 (mentally ill

inmate left living in his own filth for significant periods of week or more over course of

several months); Vinning-El v. Long, 482 F.3d 923, 924 (7th Cir. 2007) (prisoner stripped

of his clothing and property and place in segregation cell without working sink or toilet and

covered with water, blood and feces for six days); Gillis v. Litscher, 468 F.3d 488, 489-90

(7th Cir. 2006) (prisoner placed in segregation cell, naked with no mattress or other bedding



                                              19
and limited food and personal hygiene items for 12 days); Ghashiyah v. Frank, No.

07-C-308-C, 2007 WL 2061053, at *8 (W.D. Wis. July 12, 2007) (plaintiff “held in a cold

cell, naked and without access to a bathroom” for several hours). In this case, plaintiff’s stay

in control status lasted only seven hours. Although plaintiff alleges that he was cold, there

is no evidence that he was subjected to extremely cold temperatures or placed in unsanitary

conditions.

       Moreover, “plaintiff’s conditions of confinement claim must be considered in the

context of the plaintiff's status at the time.” Butler v. Meyers, 2012 WL 996604, at *4 (E.D.

Wis. Mar. 23, 2012). Only moments before he was placed in control status, plaintiff had

been forcibly removed from his cell after he had used items in his cell to block the window,

door and light fixture and place a ligature around his neck. Miller ordered the removal of

plaintiff’s property and clothing so he would not misuse them again. The restrictions were

lifted seven hours later after plaintiff had calmed down. Because there is insufficient

evidence from which a reasonable jury could conclude that defendant Miller’s actions

amounted to deliberate indifference, he is entitled to summary judgment on this claim.




2. Mattress

       Plaintiff contends that the conditions of his confinement were unusually harsh

because he was forced to sleep on a steel bed without a mattress for 23 days. (Although

defendants say that plaintiff would have been provided a thin security mat to sleep on,

plaintiff says that he did not get one.)



                                              20
       As an initial matter, I note that defendant Dittman is entitled to summary judgment

on this claim because he had no personal involvement in approving the mattress restriction

and was not notified about it until after it ended. Although Dittman reviewed plaintiff’s

complaint about not having a mattress, he did not receive the complaint until after plaintiff’s

mattress had already been returned. As I explained to plaintiff in the order screening his

complaint, after the allegedly unconstitutional conduct is completed, there is nothing the

official can do to stop it, so he cannot be held liable. George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007) (“[Plaintiff’s] argument on the merits is that anyone who knows about a

violation of the Constitution, and fails to cure it, has violated the Constitution himself.

That proposition . . . is not correct. Only persons who cause or participate in the violations

are responsible. . . . A guard who stands by and watches while another guard beats a prison

violates the Constitution; a guard who rejects an administrative complaint about a completed

act of misconduct does not.”).

       Similarly, there is no evidence from which a reasonable jury could conclude that

defendant Gohde had any authority to remove the mattress restriction, which Miller and

Weber imposed as a security measure in response to plaintiff’s misuse of his mattress on July

5, 2016. Gohde was made aware of the restriction by the inmate complaint examiner who

was seeking information on the effect of the restriction on plaintiff’s shoulder and back. Her

limited role was to offer an opinion on whether the mattress restriction was contraindicated

in light of plaintiff’s medical problems. Although plaintiff contends that the lack of a

mattress contributed to his existing shoulder and back pain (the treatment of which is the



                                              21
subject of another lawsuit in this court (W.D. Wis. case no. 16-cv-694-bbc)), he has

presented no evidence to dispute Gohde’s medical assessment that his shoulder and back

problems would not preclude a mattress restriction.

       The remaining defendants with respect to this claim, Walker and Weber, allegedly

knew about the restriction and had the authority to remove it. However, plaintiff has failed

to present sufficient evidence from which a reasonable jury could conclude that the

restriction was serious enough to result in the denial of the minimal civilized measure of life’s

necessities. Even though courts have found that a lack of bedding for more than a week may

qualify as the denial of a basic life necessity, Townsend v. Cooper, 759 F.3d 678, 687 (7th

Cir. 2014), they have not found that the constitutional protection applies to uncomfortable

beds or mattresses.     E.g., Burton v. Downey, 805 F.3d 776, 786 (7th Cir. 2015)

(unconstitutional conditions of confinement involve “deprivations of essential food, medical

care, or sanitation” and plaintiff presented no evidence to support allegation that sleeping

on single mattress amounted to deprivation of this magnitude); Putney v. Likin, 656 Fed.

Appx. 642 (4th Cir. 2016) (“In this case, [the inmate] has so far failed to explain how the

denial of a mattress was anything more than a discomfort.”); Alfred v. Bryant, 378 Fed.

Appx. 977, 980 (11th Cir. 2010) (“Objectively speaking, sleeping on a steel bed without a

mattress for eighteen days, though uncomfortable, is not so extreme as to violate

contemporary standards of decency.”); Thomas v. Doe, 2016 WL 3951035, at *1 (C.D. Ill.

July 20, 2016) (“While the thin mattress may have been uncomfortable, nothing suggests

that Plaintiff suffered the type of extreme deprivation required to state a constitutional



                                               22
claim.”); Marshall v. Nickel, 2007 WL 5582139, at *9 (W.D. Wis. Jan. 29, 2007) (use of

uncomfortable, rubber mat as mattress for several months failed to state claim under Eighth

Amendment). As highly unpleasant as this may have been, the United States Supreme

Court has made clear that “the Constitution . . . does not mandate comfortable prisons.”

Farmer, 511 U.S. at 832 (citing Rhodes v. Chapman, 452 U.S. 337, 349 (1981)).

       In this case, plaintiff had his bedding (at least one blanket, linens and a pillow), his

other property and his clothing during most of the relevant period. Although there is some

evidence that a clinician placed plaintiff on a linen restriction on July 16, 2016, there is no

evidence showing how long that particular restriction lasted or that Walker or Weber had

any involvement in its imposition. (At most, plaintiff would have been without linens or a

mattress for a period of 12 days.) Moreover, it is undisputed that the linen restriction was

imposed for plaintiff’s own safety because he had threatened to hang himself. Therefore,

without more, plaintiff cannot show that defendants Walker and Weber acted with

deliberate indifference to plaintiff’s adverse conditions of confinement by requiring him to

use an uncomfortable bed for a little less than a month. Accordingly, defendants’ motion

for summary judgment as to this claim will be granted.




                                           ORDER

       IT IS ORDERED that defendants’ motion for summary judgment, dkt. #45, is

GRANTED. The clerk of court is directed to enter judgment in favor of defendants and




                                              23
close this case.

       Entered this 26th day of December, 2018.

                                       BY THE COURT:

                                       /s/
                                       _______________________
                                       BARBARA B. CRABB
                                       District Judge




                                         24
